Citation Nr: 1101783	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a compression fracture of T12.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression and/or dysthymic disorder as due 
to service-connected disability.

5.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as hiatal hernia.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded these claims for further 
development in February 2008.  The development requested has been 
completed to the extent possible, as discussed below.  

Prior to adjudicating the claims, several procedural matters need 
clarification.  First, in August 2005, the RO denied a claim for 
chronic obstructive pulmonary disease (COPD) on the basis that 
new and material evidence had not been submitted.  In March 2006, 
the Veteran indicated that he was filing a claim for clear and 
unmistakable error (CUE) for COPD.  

The Board construes the March 2006 correspondence as a notice of 
disagreement because there can be no CUE claim unless the rating 
decision is final.  See 38 C.F.R. § 3.105(a) (decisions which are 
final and binding will be accepted as correct in the absence of 
clear and unmistakable error) (emphasis added).  In this case, 
the Veteran was unquestionably disputing the August 2005 rating 
decision which denied the claim; however, that decision was not 
yet final (finality attaches after one year).  Therefore, a 
statement of the case should be issued on this claim.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Thus, the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for COPD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  If the Veteran desires to withdraw the 
claim for COPD, he should do so with specificity at the RO.  

Next, in correspondence submitted in September 2009, the 
Veteran raised claims for earlier effective dates for PTSD 
and for a thoracic spine disability.  While it appears 
that these claims may be barred as a matter of law under 
Rudd v. Nicholson, 20 Vet. App. 296 (2006), they have not 
been adjudicated at the RO and are referred for 
appropriate action.


FINDINGS OF FACT

1.  PTSD is productive of suicidal ideation without plan or 
intent, social isolation, irritability, and difficulty 
establishing and maintaining effective relationships, but without 
panic attacks or obsessional rituals.  Speech and thought 
processes are logical and coherent, the Veteran is fully oriented 
and able to attend to activities of daily living, and a depressed 
mood does not affect his ability to function independently.

2.  Residuals of a T12 compression fracture are manifested by 
complaints of pain and, since July 2005, numbness and pain 
radiating to the left lower extremity, and productive of flexion 
of the thoracolumbar spine no less than 50 degrees.

3.  Migraine headaches were not shown in service or for many 
years thereafter; migraine headaches are not related to any 
incident or event in service.

4.  The evidence is in relative equipoise as to whether 
depression/dysthymic disorder is related to active service or to 
the Veteran's service-connected PTSD or back disability.

5.  A gastrointestinal disorder and hernia were not shown in 
service or for many years thereafter; a gastrointestinal disorder 
and hernia are not related to any incident or event in service.

6.  The Veteran has two or more service-connected disabilities 
with a combined rating of at least 70 percent with one disability 
rated at 40 percent, and is unemployable due to his service-
connected PTSD and back disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for an evaluation in excess of 30 percent for 
residuals of a T12 compression fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 
5293 (from September 23, 2002, until September 26, 2003), DC 
5292, 5295, 5285 (prior to September 26, 2003); 38 C.F.R. § 
4.71a, DC 5237 (2010).

3.  The criteria for a separate 10 percent evaluation, but no 
more, for neurological manifestations of the T12 compression 
fracture with scoliosis and sciatica into the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, DC 8520 (2010).

4.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).  

5.  Giving the benefit of the doubt to the Veteran, an acquired 
psychiatric disorder, claimed as depression and/or dysthymic 
disorder is proximately due to service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).  

6.  A gastrointestinal disorder, claimed as hiatal hernia, was 
not incurred in or aggravated by service, nor is it proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).  

7.  The criteria for a grant of a TDIU have been met.  
38 U.S.C.A. §§ 1110, 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. § 
4.1, which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, and 38 
C.F.R. § 4.2, which requires that medical reports be interpreted 
in light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran working 
or seeking work.  

Additionally, 38 C.F.R. § 4.10 provides that the basis of 
disability evaluations is the ability of the body as a whole to 
function under the ordinary conditions of daily life, including 
employment.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss due 
to pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination, and of impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert).

PTSD

In this case, the Veteran contends he is entitled to an 
evaluation in excess of 50 percent for PTSD.  The current 
evaluation is effective from July 1, 1997, the date he was 
discharged from a hospitalization for PTSD, and was awarded in a 
December 1997 rating decision.  He filed for an increased rating 
in September 2002, and the December 2002 rating decision that 
denied an increased rating is the subject of this appeal.  

The Veteran's evaluation for PTSD is assigned pursuant to DC 
9411.  Under this general formula for rating mental disorders, a 
50 percent rating is assigned where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating, 70 percent, is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met for the rating period on appeal.  
Specifically, the requirements for a 70 percent rating have not 
been demonstrated by the evidence.    

First, the evidence shows occasional suicidal ideation, but 
without plan or intent.  A November 2002 note indicated that 
there were occasional fleeting suicidal ideations, but nothing 
active.  At the December 2002 VA examination, the Veteran 
admitted having some suicidal thoughts but without plan or 
intent; however, he denied suicidal ideations in a December 2002 
note.  

The Veteran reported suicidal ideation at the January 2003 
psychological evaluation conducted by Dr. MSG, but denied any 
intent to hurt himself.  He also reported occasional suicidal 
thoughts at the January 2006 VA examination but did not kill 
himself because his mother depended on him.  According to notes, 
he denied suicidal ideation in July 2007, November 2007, and June 
2009.                

Further, the evidence does not show that the Veteran engaged in 
obsessional rituals.  Obsessional rituals were not reported at 
any of his VA examinations or the January 2003 psychological 
evaluation.  Indeed, the January 2006 VA examiner specifically 
noted the absence of obsessional rituals.         

Next, the Veteran's speech was not illogical, obscure, or 
irrelevant.  No abnormalities of speech were noted at the 
December 2002 VA examination.  Dr. MSG noted that speech was 
logical, coherent, and goal directed at the 2003 psychological 
evaluation.  Speech was unremarkable at the January 2006 VA 
examination.  Additionally, a July 2007 VAMC note indicates 
speech was of normal rate and rhythm.  

Moreover, although the evidence shows near-continuous depression, 
it does not affect his ability to function independently.  The 
November 2002 note described the Veteran's mood as mildly to 
moderately depressed.  He claimed depression and appeared to be 
depressed at the December 2002 VA examination, but the examiner 
noted that he was able to smile and laugh appropriately.  

Dr. MSG described the Veteran's mood as depressed and anxious at 
the 2003 evaluation.  His mood was depressed at the January 2006 
VA examination.  Additionally, he said he occasionally woke up in 
the middle of the night with a panic attack, as he felt like he 
was choking because of the violent things he dreamt about; 
however, he denied experiencing panic attacks during the day.   

A July 2007 VAMC note described the Veteran's mood as euthymic.  
Thus, the evidence shows that his mood was consistently 
depressed, but it did not affect his ability to function 
independently.  Indeed, he took care of his mother and felt that 
she depended on him.    

Next, the evidence showed some impaired impulse control in the 
form of irritability, but there was no indication of any current 
periods of violence.  The November 2002 note indicated the 
Veteran suffered from irritability for some time, citing to the 
loss of a job the previous year due to an altercation with his 
boss.  

He reported a problem with anger at the December 2002 VA 
examination and stated that he lost his temper with his boss and 
chewed him out, and was consequently fired.  He also admitted to 
a history of violent behavior, citing to several incidents in the 
1980s when he slammed a subordinate at work up against a wall.  
He reported having irritability and getting into fights with many 
co-workers and supervisors, including physical assault, at the 
January 2006 VA examination.  However, there is no record of rash 
behavior or trouble with the law.  Moreover, the physical 
altercations described by the Veteran occurred in the 1980s, 
prior to the rating period on appeal.      

Further, there is no indication of spatial disorientation in the 
evidence of record.  The December 2002 VA examiner noted that the 
Veteran was oriented to person, place, and time, although he 
stated he did not know why he was at the examination.  Dr. MSG 
noted that the Veteran was oriented times four.  He was oriented 
to person, place, and time at the January 2006 VA examination.  
He was alert and attentive according to a July 2007 note.

Next, the Veteran is capable of maintaining his personal 
appearance and hygiene.  He was described as a pleasant, casually 
dressed man in no distress in a November 2002 note.  The December 
2002 VA examiner described him as having uncombed hair and a 
disheveled presentation.  On the other hand, he was casually 
dressed and groomed at the January 2003 psychological evaluation.  

In her March 2003 Functional Capacity Assessment, Dr. KEJ wrote 
that the Veteran was capable of adhering to basic standards of 
cleanliness.  He was neatly groomed and casually dressed at the 
January 2006 VA examination, and the examiner noted that he was 
able to maintain minimum personal hygiene.  The VAMC psychiatrist 
described his grooming as appropriate in a July 2007 note.             

Moreover, the evidence does not demonstrate difficulty adapting 
to stressful circumstances.  There was no indication at any of 
the VA examinations or the 2003 psychological evaluation that the 
Veteran had difficulty adapting to stressful circumstances.  
Additionally, in a March 2003 Functional Capacity Assessment, Dr. 
KEJ wrote that the Veteran could travel in unfamiliar places, 
could be aware of normal hazards, and make plans independently of 
others, although he might have difficulty adapting to changes in 
the workplace. 

Next, the record demonstrates difficulty, but not inability, in 
establishing and maintaining effective relationships.  At the 
December 2002 VA examination, the Veteran stated he had a 
girlfriend, and that he visited his mother 2 or 3 times per 
month.  He described his relationship with his girlfriend as 
being very good in the beginning until her son was tragically 
killed; since then, they had a roller coaster type relationship 
due to her inability to manage that trauma.  

He had no contact with his 2 children or sisters.  He said he did 
not like to be around people because of his medical conditions, 
as he found it to be embarrassing to be around people when he was 
in pain or depressed.  Therefore, he preferred to be a loner.  A 
December 2002 VAMC note indicated that he was still attached to 
his girlfriend of 16 years.  

The Veteran denied having friends at the January 2003 
psychological evaluation.  He stated he had a close relationship 
with his mother, and he spoke to his girlfriend, who had moved to 
another state, over the telephone; however, he stated that people 
tended to irritate him, and that he got into fights with people 
everywhere he went.  

Dr. KEJ, who conducted a Functional Capacity Assessment in March 
2003, noted that the Veteran was isolative and tried to avoid 
contact with others.  He may have some difficulty getting along 
with the general public at times, and he reported difficulty with 
authority figures; however, he was generally capable of getting 
along with co-workers.  The records thus reflect that the Veteran 
has exhibited a tendency toward social isolation and 
irritability, but that he has been able to maintain positive 
relationships with his girlfriend and mother for many years.        
 
In summary, the Veteran's symptoms for the rating period on 
appeal do not meet the criteria for the next higher evaluation of 
70 percent.  Although he manifested deficiencies in the areas of 
work, and, to some extent, mood and family relations, the 
evidence does not show deficiencies in the areas of judgment or 
thinking.  He was able to maintain a close relationship with his 
mother.  

Additionally, the January 2006 VA examiner described thought 
processes as logical, goal-directed, relevant, and coherent, and 
judgment as intact.  Moreover, the evidence does not demonstrate 
obsessional rituals that interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

In other words, the evidence does not demonstrate most of the 
criteria listed in the 70 percent rating category.  Only 2 of the 
9 symptoms listed in the 70 percent rating category - suicidal 
ideation and impaired impulse control - are demonstrated by the 
evidence.  Further, most of the symptoms shown in the record have 
been consistent with the assigned evaluation of 50 percent.  For 
example, the Veteran has manifested occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of mood and difficulty establishing relationships 
with others.  

Thus, based on the number of symptoms which are congruent with 
the current rating of 50 percent, the Board finds that the 
overall disability picture does not approximate the criteria for 
a 70 percent evaluation, and that the disability picture more 
nearly approximates the criteria required for the assigned 
50 percent rating, pursuant to 38 C.F.R. § 4.7.

In concluding that an increased disability rating in excess of 50 
percent is not warranted, the Board has also relied, in part, 
upon the Global Assessment of Functioning (GAF) scores assigned 
to the Veteran throughout the rating period on appeal.  The GAF 
is a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The Veteran was assigned GAF scores of 60 and 65 at the December 
2002 and January 2006 VA examinations, respectively.  
Additionally, Dr. MSG assigned a GAF score of 50 at the January 
2003 psychological evaluation, and the Veteran received GAF 
scores of 45 in November 2002, 48 in July 2007, 53 to 58 in 
December 2002, and 50 in November 2007, February 2009, and June 
2009.  

In this regard, scores in the range of 41 to 50 represent serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  The scores in this range reflect symptoms that are 
worse in severity than those demonstrated by the evidence.  

Although the Veteran had suicidal ideations and occupational 
impairment, the evidence did not show any obsessional rituals, 
and the Veteran was able to maintain relationships with his 
mother and girlfriend.  Thus, the GAF scores in this range do not 
warrant an increased evaluation.       

Next, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  The Board finds that the GAF scores in this range 
accurately reflect the criteria of the currently assigned 50 
percent evaluation.  Thus, the scores in this range do not 
warrant an increased evaluation.

Finally, scores in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  The GAF scores in this range reflect symptoms 
that are less severe than those demonstrated by the evidence.  
Thus, the GAF scores in this range do not support a higher rating 
than the currently assigned 50 percent evaluation.  

Based upon the foregoing, the Board finds that the criteria have 
not been met for an increased rating for PTSD.  Since the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine is inapplicable and the claim is denied. 

Residuals of T12 Fracture

Just prior to the Veteran filing his claim for a higher rating in 
September 2002, the intervertebral disc syndrome (IVDS) 
regulations were amended.  Therefore, only the amended IVDS 
regulations are for application here.

Thereafter, while this appeal was still pending, the applicable 
rating criteria for the rest of the spine were amended in 
September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
Board will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended spinal regulations and 
the subsequent regulations as the amended spinal regulations.

The timing of this change requires the Board to first consider 
the claim under the appropriate pre-amended regulations for any 
period prior to the effective date of the amended diagnostic 
codes.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the new regulations and consider 
whether a rating higher than the previous rating is warranted.  
See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

In December 2002, the RO increased the rating for the thoracic 
spine disability to 30 percent, effective from September 26, 
2002.  This decision forms the basis of the appeal.  The rating 
period on appeal is from September 26, 2001, one year prior to 
the date of receipt of the increased rating claim.  See 38 C.F.R. 
§ 3.400(o)(2).  The Veteran continues to aver that he is entitled 
to a higher rating.

The Veteran was afforded a VA examination in December 2002.  He 
reported daily pain at a level of 7 out of 10 in severity.  He 
also felt a tight sensation around his back and toward his 
midriff.  He stated he could barely get out of bed.  He took 
Ibuprofen once or twice a day to relieve pain and reported that 
he had flare-ups of his back pain 2 to 6 times per year and 
required bed rest.  He indicated that he reported to the 
emergency room where he was treated with analgesics 
intramuscularly.  The flare-ups lasted several days.  He used a 
walker at home during flare-ups.  He reported difficulty putting 
on his pants, bending over, and pulling them up.  

On physical examination, there was a right upper lumbar scoliosis 
and a reverse of the normal lumbar curve.  There was no palpable 
paravertebral spasm or sacroiliac joint tenderness; however, 
there was tenderness along L1 through L5.  Flexion was to 50 
degrees, extension to 10 degrees, lateral flexion to 10 degrees, 
and rotation to 10 degrees.  Deep tendon reflexes were 2+ 
bilaterally and Babinski was negative.  He was able to perform 
straight leg raises.  

X-rays showed right upper lumbar scoliosis with narrowing of the 
vertebral height of T12, and moderate spur formation of the 
entire spine.  The examiner assessed chronic degenerative joint 
disease of the spine with a history of a T12 compression fracture 
from trauma.  

A January 2005 MRI of the spine showed curvature of the thoracic 
spine with a remote mild anterior compression deformity of L1, no 
evidence of an acute fracture or subluxation, and minimal 
posterior disc osteophyte at T8-T9 without central canal or 
foraminal narrowing.  

At a July 2005 VA examination, the Veteran reported pain 
radiating into the posterior aspect of his left leg.  It had 
previously been radiating down the anterior and posterior aspects 
of his right leg.  He did not use a back brace or TENS unit.  He 
took Vicodin with relief, Flexeril with relief, epidural steroid 
injections with relief, and Tylenol #3 with relief.  He was 
currently undergoing physical therapy.  

He had flare-ups of pain and stiffness of the lower back about 4 
times per month.  The episodes lasted about 2 hours, during which 
time the Veteran took Vicodin and used a heating pad.  There was 
no incapacitation.  

On physical examination, Gaenslen's test was negative 
bilaterally.  Straight leg raising was also negative bilaterally.  
There was positive paraspinal tenderness with the left being 
greater than the right, but there was no weakness or atrophy of 
the lower extremities.  Deep tendon reflexes of the Achilles and 
patellar tendons were 3+.  There was no sensory loss to pinprick 
or fine touch.  

Flexion was to 55 degrees, extension was to 15 degrees, lateral 
flexion to 12 degrees on the right and 15 degrees on the left, 
and rotation was to 15 degrees.  There was no pain with range of 
motion.  Moreover, there was no additional range of motion loss 
due to pain, weakness, fatigue, or lack of endurance following 
repetitive use.  The examiner assessed lumbosacral disc disease 
and peripheral neuropathy from sciatica.  

The Veteran was afforded another VA examination in December 2005.  
He reported mid-back pain and numbness and pain down the left leg 
and used a back brace and a TENS unit.  He also used hydrocodone 
as needed and a muscle relaxant.  There were no incapacitating 
episodes.  

Inspection of the lumbar spine showed mild spasm in the thoracic 
area and a little pain with deep palpation in that area.  Flexion 
was to 60 degrees, extension to 10 degrees, lateral flexion to 20 
degrees, and rotation to 15 degrees.  The Veteran denied pain 
during range of movement.  There was no additional range of 
motion loss due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Neurological examination showed no 
focal sensory or motor loss and no atrophy.  

The examiner assessed a compression fracture of T12 with 
osteophyte formation of the thoracic spine and curvature of the 
thoracic spine noted on the MRI.  Additionally, the Veteran had 
mild sensory radiation or radiculopathy down his left leg which 
was related to the same condition.  

An August 2008 MRI of the spine showed dextro scoliotic curvature 
of the thoracolumbar spine with mild grad 1 anterolisthesis of L5 
in relation to S1.  There was also a chronic anterior compression 
fracture deformity of the T12 vertebral body, with less than 20 
percent loss of normal vertebral body height.  There were 
multilevel spondylotic disc disease changes, but no significant 
spinal canal stenosis was appreciated.  There was moderate left 
greater than right foraminal narrowing seen at L4-L5 and L5-S1.  
Finally, there was a left L4-L5 synovial cyst projecting into the 
spinal canal from the adjacent left facet joint causing left 
lateral effacement of the thecal sac, but no significant spinal 
canal stenosis or lateral recess narrowing.

In April 2009, the Veteran reported for his monthly opioid 
medication for chronic pain.  The indication for pain management 
was noted to be lumbar degenerative joint disease.  He was given 
morphine tabs.  His pain was noted to be at a level of 5 out of 
10 in March, April, and September 2008.  He reported that he was 
stable on his current pain medication regiment and had no 
complaints.  

The Veteran was awarded Social Security Disability (SSD) benefits 
in March 2003, with primary diagnoses of organic mental disorder, 
dysthymia disorder, and PTSD, and a secondary diagnosis of status 
post compression fracture.  He reported that he had been unable 
to work since August 2001 due to these disabilities.

Initially, the Veteran was evaluated under DC 5293, which 
addresses intervertebral disc syndrome.  Effective September 23, 
2002, just prior to the Veteran's claim, the diagnostic criteria 
for intervertebral disc syndrome under DC 5293 underwent 
revision.  As revised, prior to September 26, 2003, DC 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.

Under DC 5293, as in effect from September 23, 2002, through 
September 25, 2003, a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  A 60 
percent disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to the amended DC 5293 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."  Chronic orthopedic 
and neurologic manifestations were defined as "orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

In this case, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to DC 5293, having a total 
duration of at least 4 weeks during a previous 12-month period.  
At the December 2002 VA examination, the Veteran stated that he 
had flare-ups of back pain that required bed rest about 2 to 6 
times per year.  The flare-ups lasted several days.  His 
statements do not indicate he was forced to stay in bed more than 
4 weeks total.  

Moreover, there is no indication that bed rest was prescribed by 
a physician at any time during the period being evaluated.  Thus, 
the amended DC 5293, as in effect from September 23, 2002, 
through September 25, 2003, does not allow for an increased 
rating on the basis of incapacitating episodes.

The Board has also considered whether any of the pre-amended 
spinal regulations allow for an increased rating prior to 
September 26, 2003.  Under DC 5292 (limitation of lumbar motion), 
a 20 percent evaluation is assigned where the evidence 
demonstrates moderate limitation of motion; a 40 percent rating 
is for application where there is severe limitation of lumbar 
motion.  Here, the evidence does not demonstrate severe 
limitation of lumbar motion.  At the December 2002 VA 
examination, flexion was to 50 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees, and rotation to 10 degrees.  Thus, 
a higher 40 percent evaluation is not warranted under DC 5292.

Under DC 5295 (lumbosacral strain), a 20 percent rating is 
warranted where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; and, a 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The evidence does not demonstrate a lumbosacral strain or marked 
limitation of forward bending, as demonstrated at the December 
2002 VA examination.  Moreover, there was no abnormal mobility on 
forced motion.  X-rays showed right upper lumbar scoliosis with 
narrowing of the vertebral height of T12, and moderate spur 
formation of the entire spine.  However, none of the other 
criteria for a 40 percent evaluation under DC 5295 are 
demonstrated by the evidence.

Next, under DC 5285 (residuals of fracture of vertebra), a 60 
percent evaluation is assigned where there was abnormal mobility 
requiring a neck brace (jury mast) with no cord involvement; and 
a 100 percent evaluation is assigned where there was cord 
involvement, the veteran was bedridden, or required long leg 
braces.  There is no indication in the evidence that there was 
cord involvement, or that the Veteran wore either a neck brace or 
leg braces due to abnormal mobility.  Thus, DC 5285 does not 
allow for a higher evaluation.  

Moreover, as the competent evidence fails to demonstrate 
ankylosis, a higher rating is not appropriate under DCs 5286, 
5288, or 5289.  There are no other relevant code sections for 
consideration with respect to the period in question.

Finally, as mentioned above, the diagnostic criteria pertinent to 
spinal disabilities in general were revised effective September 
26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 
5235, 5237, 5238, 5242, 5243).  Under the amended criteria, a 40 
percent evaluation is assigned where there is unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine is 30 degrees or less; or there is favorable 
ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  A 100 percent evaluation applies where the 
evidence shows unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, DC 5235 for vertebral fracture or dislocation; DC 
5237 for lumbosacral strain; DC 5238 for spinal stenosis; DC 5242 
for degenerative arthritis; and DC 5243 for intervertebral disc 
syndrome.

Here, there is no showing of ankylosis in the medical evidence.  
Additionally, forward flexion has been consistently above 30 
degrees, as described above.  As such, the General Rating Formula 
does not serve as a basis for an increased rating here.

In addition to evaluating intervertebral disc syndrome (DC 5243) 
under the general rating formula for diseases and injuries of the 
spine, outlined above, it may also be rated on incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all service-connected disabilities are combined 
under 38 C.F.R. § 4.25.  The rating criteria for intervertebral 
disc syndrome based on incapacitating episodes remain the same as 
those effective September 23, 2002, as outlined above.

As discussed above, the evidence does not demonstrate physician 
prescribed bed rest for a period of 4 weeks or more over a 12-
month period.  Thus, a higher evaluation is not possible on this 
basis.

Under the revised version of DC 5293, as in effect from September 
23, 2002 through September 25, 2003, the Board must also consider 
whether separate evaluations for chronic orthopedic and 
neurologic manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with evaluations 
for all other disabilities, results in a higher combined 
disability rating.

The Board finds that the evidence does not demonstrate any 
neurologic components of the Veteran's back disability.  Under 
the schedular criteria found in 38 C.F.R. § 4.124a, for 
neurological disabilities, DC 8520 (sciatic nerve) affords a 
rating of 60 percent for severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  A 40 percent 
evaluation is afforded for moderately severe incomplete 
paralysis.  

Such has not been demonstrated by the medical evidence.  Indeed, 
there is a lack of neurological findings of record during the 
period in question, as demonstrated at the December 2002 VA 
examination.  The Veteran was able to perform straight leg 
raises, and there were no complaints of radiculopathy or 
peripheral neuropathy.  Reflexes were normal, as was sensation.  
Such findings are not consistent with severe or moderately severe 
incomplete paralysis.  

Moreover, no evidence of record establishes muscular atrophy.  In 
summation, then, the evidence of record does not warrant a 40 
percent evaluation (or higher) for the neurological 
manifestations of the Veteran's service-connected low back 
disability.

The Board notes that, in an April 2006 rating decision, the 
Veteran was granted service connection for scoliosis and 
sciatica.  The symptomatology associated with those disabilities 
was considered as part of the residuals of the thoracic 
compression fracture, and thus, a separate evaluation was not 
awarded.  

However, the Board has considered whether any other separate 
evaluations are warranted in this case and finds that the 
neurologic components of the sciatica warrant a separate 
evaluation.  The Veteran reported pain and numbness radiating 
down both legs at the July and December 2005 VA examinations.  
The July 2005 examiner assessed peripheral neuropathy related to 
sciatica, and the December 2005 examiner assessed mild sensory 
radiation or radiculopathy related to his T12 compression 
fracture.  

Based on the VA examiners' findings that the neurological 
symptoms are related to his T12 compression fracture and/or 
service-connected sciatica, the Board finds that a separate 
rating for the radicular symptoms is warranted in this case.  The 
neurologic rating guidelines are found at 38 C.F.R. Part 4; these 
direct consideration of, among other things, complete or partial 
loss of use of one or more extremities.  Reference is to be made 
to the appropriate bodily system of the schedule.  In rating 
peripheral nerve injuries, attention should be given to the 
relative impairment in motor function, trophic changes or sensory 
disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  38 
C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a 
dull and intermittent pain, of typical distribution, so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral, 
the ratings are to be combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

Neuritis, neuralgia, and paralysis of the sciatic nerve are 
evaluated under DC 8520, found in 38 C.F.R. § 4.124a.  A 10 
percent evaluation is assigned where there is mild incomplete 
paralysis, neuritis, or neuralgia; a 20 percent evaluation is 
assigned where symptoms are moderate; a 40 percent evaluation is 
assigned where symptoms are moderately severe; and a 60 percent 
evaluation is assigned where symptoms are severe with marked 
muscular atrophy.  

The Board finds that a 10 percent evaluation for the left lower 
extremity is appropriate in light of the December 2005 VA 
examiner's findings of mild sensory deficits in the left leg.  
Although the Veteran reported pain radiating down his right leg 
in the past in July 2005, there were no findings of neurological 
deficits in the right leg at either the July 2005 or December 
2005 examinations.  Thus, the bilateral factor is not for 
application here.  

The Board has also considered whether the competent evidence 
establishes any additional functional limitation due to factors 
such as pain, weakness, incoordination, or fatigability such that 
the Veteran's disability picture is more nearly approximated by a 
rating higher than 30 percent.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, 
the 2005 VA examiners both found no pain on range of motion, and 
no additional range of motion loss due to pain, weakness, 
fatigue, or lack of endurance following repetitive use.  
Moreover, the Veteran consistently reported pain at a level of 5 
out of 10 in severity at his pain management appointments at the 
VAMC in 2008 and 2009.

In conclusion, the schedular criteria pertaining to disabilities 
of the spine, as revised effective September 23, 2002, and as 
further amended effective September 26, 2003, do not warrant an 
increased rating for the Veteran's back disability.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable, and the appeal is denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

However, a separate 10 percent evaluation is warranted for damage 
to the sciatic nerve resulting in neurological deficits in the 
left lower extremity from July 13, 2005 (the date of the VA 
examination during which the examiner assessed peripheral 
neuropathy), forward.  

With respect to the claims for increased ratings, the Board has 
also considered the Veteran's statements that his disabilities 
are worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant. See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of these 
disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's PTSD and thoracic spine disability has been provided by 
the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports and other evidence) directly address the 
criteria under which these disabilities are evaluated.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

There is no evidence of frequent hospitalizations for either the 
Veteran's PTSD or his back disability.  Additionally, with regard 
to his back disability, the evidence does not demonstrate 
ankylosis of the cervical spine, and flexion has consistently 
fallen within the upper range of the criterion for a lower 20 
percent evaluation.  

With regard to PTSD, his speech was consistently described as 
unremarkable, he denied panic attacks, there was no difficulty in 
understanding complex commands or impairment of long-term memory, 
and judgment and abstract thinking were intact; thus, his 
disability picture, in many aspects, is less severe than that 
described by the criteria of the currently assigned 50 percent 
evaluation category.   

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
aggravated by service connected disability.  "Aggravation" is 
defined for this purpose as a chronic, permanent worsening of the 
underlying condition, beyond its natural progression, versus a 
temporary flare-up of symptoms.  In such instance, a veteran may 
be compensated for the degree of disability over and above the 
degree of disability which existed prior to the aggravation of 
the non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  

Because the new law appears more restrictive than the old, and 
because the Veteran's current depression/dysthymic disorder claim 
was already pending when the new provisions were promulgated, the 
Board will consider the appeal under the law in effect prior to 
the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (new regulations cannot be applied to pending claims 
if they may have impermissibly retroactive effects).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches

In this case, the Veteran contends he has migraine headaches 
which are related to active service.  His service treatment 
records (STRs) show a fall from 10 feet during a recruit obstacle 
course in August 1965.  He landed on his back but also hit his 
skull.  It does not appear that he received any treatment or 
diagnoses with regard to his head, however.  He had complaints of 
a headache and cold symptoms in January 1967.  His service 
records are otherwise negative for headaches, including his May 
1969 separation examination.  Therefore, migraine headaches are 
not noted in the STRs.

Following separation from service, the first documentation of 
migraine headaches is in an August 1997 Bay Pines VA Medical 
Center (VAMC) treatment note.  The Veteran presented with 
complaints of recent migraines of increasing severity that were 
now almost daily.  He took extra strength Tylenol for the pain, 
but the headaches had gotten worse in the last few months.  

The doctor assessed chronic headaches in the left frontal 
parietal area with symptoms of pressure sensation and watery 
eyes.  The diagnosis was "cephalgia etiology tension" and 
possible cluster headaches.  A CT scan of the brain was negative.  

Outpatient treatment records showed ongoing complaints of 
headaches, but offer no opinion as to their etiology.  Moreover, 
the Veteran provided inconsistent histories with regard to the 
inception of his headaches.  

An October 1997 pain management note stated that the headaches 
began in April 1997 while he was attending a PTSD program.  In a 
February 2003 note, he stated that he had had intermittent 
headaches for over 30 years.  In December 2003, the Veteran said 
he had been having intermittent left-sided headaches for many 
years, but that over the past 8 or 9 months, the frequency and 
intensity of the headaches had increased.  

Finally, in February 2004, the Veteran reported to the emergency 
room with a migraine headache, stating that he had had headaches 
for 10 years.  When re-questioned, he stated the headache had 
been present for several weeks.  The doctor assessed chronic 
headaches of unclear etiology.  

The Veteran saw a neurologist at the VAMC in February 2004.  The 
doctor noted that the Veteran provided a somewhat inconsistent 
history at times (as described in other outpatient notes above).  
He described 3 types of headaches, which all began after he fell 
during service in 1965.  He stated that he fell 12 feet and hit 
his head with a loss of consciousness.  He had a mild headache 
after that that was always present.  Later, it turned into 
migraines, which started in Vietnam when he was still in active 
service.  

The third type of headache was what he referred to as attacks.  
The doctor reviewed the Veteran's previous VA records concerning 
treatment for headaches, noting that a CT scan was ordered, but 
that the results were not included in the records (although the 
Board notes that the September 1997 CT results are in the claims 
file).  The doctor noted that the Veteran was a bit casual in 
terms of the details of his history, and at times seemed to 
contradict himself.  

A neurological evaluation was normal.  The doctor stated that the 
headaches that the Veteran described as attacks were consistent 
with cluster headaches and increased his medication.

The Veteran was afforded a VA examination in July 2005.  He 
described the fall during active service in 1965 in which he hit 
his head, and stated that he did not suffer any loss of 
consciousness.  He reported severe flare-ups of prostrating 
headaches that occurred 6 to 8 times yearly.  He used cold 
compresses to alleviate pain.  He had accompanying facial 
flushing, left eye lacrimation, and rhinitis.  The symptoms 
lasted from 45 to 90 minutes.  

Physical examination revealed the Veteran to be normal cephalic.  
There was no nuchal rigidity.  Pupils were equal, round, and 
reactive to light, and extraocular muscles were full.  The 
examiner assessed cluster type headaches.  He further noted that 
the Veteran's service records revealed only 1 visit to the clinic 
for headache, and stated that he could not attribute the current 
headaches to active duty service injuries.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for migraines.  
Although the STRs show that the Veteran complained of a headache 
on one occasion, they are negative for any diagnosis of migraine 
headaches.  Additionally, the first post-service documented 
complaint of headaches is nearly 30 years after separation from 
service, and none of the medical professionals have suggested 
that the headaches are related to active service.  

Indeed, the July 2005 VA examiner stated he could not attribute 
the headaches to any active duty service injury.  Thus, since the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and the appeal is denied.   

Depression/Dysthymic Disorder

Next, the Veteran contends that he has depression and/or 
dysthymic disorder that is related to active service, including 
as due to both his service-connected back disability and PTSD.  
His STRs are negative for any manifestations or complaints of 
mental health disorders, including his May 1969 separation 
examination report.

Following separation from service, the first documented diagnosis 
of a mental disorder other than PTSD is in an October 2002 VAMC 
outpatient treatment note.  The Veteran said he had suffered from 
depression for the past 3 years.  A registered nurse assessed 
depressive symptoms.  

The Board also notes that when the Veteran was hospitalized at 
the VAMC for 6 weeks for mental health issues in 1997, although 
he was not diagnosed with any mental health disorder other than 
PTSD, much of the discussion in the June 1997 discharge note 
focused on his depressive symptoms.  His symptoms seemed to be 
related to his active duty experiences, as intrusive thoughts and 
memories of those experiences were triggers for most of the 
symptoms.  

A more formal diagnosis was made at a December 2002 VA 
examination.  The Veteran stated that his most difficult problem 
was with depression, which caused an inability to concentrate and 
focus his attention.  The depression started 35 years prior and 
had been the cause of his inability to advance in any type of 
job.  Currently, he was depressed because he had been unemployed 
since August 2001 and because of his medical issues, including 
migraines, COPD, and low back pain.  The examiner assessed 
adjustment disorder with depression and offered no opinion as to 
its etiology.

Subsequently, Dr. MSG, a psychologist, assessed dysthymic 
disorder and cognitive disorder not otherwise specified at a 
January 2003 evaluation.  Again, no opinion as to the etiology of 
the disorder was offered.  However, much of the report consists 
of discussion of symptoms associated with the Veteran's active 
duty experiences.  

In a March 2003 Functional Capacity Assessment, Dr. KEJ, a 
psychologist, assessed depressive symptoms and opined that the 
Veteran was not capable of performing simple, repetitive tasks 
over the course of a normal workweek due to his psychological 
symptoms.  The Veteran was awarded Social Security Disability 
benefits that month with primary diagnoses of organic mental 
disorder, dysthymia disorder, and PTSD.  

Outpatient VAMC treatment records document ongoing treatment for 
mental health issues, including feelings of depression.  A 
Patient Health Questionnaire-9 (PHQ-9) was administered in May 
2008 and resulted in a score of 25, which is suggestive of severe 
depression. 

Based on the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran's 
depression/dysthymic disorder is related to either active service 
or his service-connected PTSD and back disability.  

Although no nexus opinions have been rendered by the medical 
professionals involved in the Veteran's treatment, his depressive 
symptoms have always been closely associated and discussed along 
with PTSD and his active duty experiences.  Additionally, he 
attributed his depression to not being able to work and to his 
service-connected medical issues at the December 2002 VA 
examination.  Moreover, the history of depression for 35 years 
provided in 2002 places the inception of depression during active 
service.   

Giving the benefit of the doubt to the Veteran, the Board finds 
that a grant of service connection for dysthymic disorder is 
warranted.

Gastrointestinal Disorder

Finally, the Veteran contends that he has a hiatal hernia that is 
related to active service.  Specifically, he relates it to a fall 
during active service.  In the alternative, he contends that it 
is related to his service-connected disabilities.  

His STRs show that he fell from a height of 10 feet on the 
recruit obstacle course on the day of his admission in September 
1965.  He landed on his back, but on physical examination, his 
abdomen was rigid and slightly tender.  It does not appear, 
however, that he received any treatment or diagnosis related to 
abdominal issues.  His May 1969 separation examination report is 
negative for any mention of gastrointestinal issues or hernias.  

Following separation from service, the first documentation of a 
hernia is in a November 1984 note from Kettering Hospital.  The 
doctor assessed a hiatal hernia with mild reflux, confirmed by an 
esophagogastroduodenoscopy.  

The Veteran was afforded a VA examination in December 2005.  He 
reported that he was first diagnosed with a hernia in 1984, and 
that he had been taking medication for the condition since then.  
Currently, he took Omeprazole, but he still had reflux once or 
twice a week.  The examiner assessed a hiatal hernia and stated 
it could not be related to service or to the service-connected 
spine disability without resort to speculation.  The doctor noted 
that the hernia was diagnosed after service.

The Veteran was afforded another VA examination in December 2008.  
The examiner also assessed a hiatal hernia and stated that he 
could not relate the hernia to active service or to any of the 
Veteran's service-connected disabilities without resort to 
speculation.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for a 
gastrointestinal disorder or hiatal hernia.  

There are no competent medical opinions of record that relate the 
gastrointestinal issues/hernia to active service or to any of the 
Veteran's service-connected disabilities.  Moreover, continuity 
has not been established by the evidence.  There is no indication 
in the STRs that the Veteran was diagnosed with or treated for 
gastrointestinal issues during active service.  Additionally, 
there is a 15 year gap between separation from service and the 
diagnosis of a hernia.  

Thus, since the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and the 
appeal is denied.   The Board has considered the competency and 
credibility of the Veteran's lay statements regarding the 
continuity of symptomatology of his gastrointestinal issues and 
hernia below.

With respect to both the Veteran's migraine and gastrointestinal 
claims, as with the claims for increased ratings, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson, 7 
Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57. 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in 
recent statements, the Veteran has asserted that his symptoms of 
migraines and gastrointestinal issues have been continuous since 
service.  He asserts that he continued to experience symptoms 
relating to the migraine headaches and gastrointestinal issues 
after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of migraines 
and gastrointestinal issues after service separation.  Further, 
the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

Specifically, the Board finds that the Veteran's more recently-
reported history of continued migraines and gastrointestinal 
issues since active service is inconsistent with the other lay 
and medical evidence of record.  Indeed, while he now asserts 
that these disorders began in service, in the more 
contemporaneous medical history he gave at the service separation 
examination, he did not report any history or complaints of 
symptoms of headaches or gastrointestinal problems.  

Of note, the service separation examination report reflects that 
the Veteran was examined and his neurologic evaluation was found 
to be clinically normal.  Moreover, examination of the abdomen, 
to include hernia, was found to be normal.  

His in-service history of symptoms at the time of service 
separation is more contemporaneous to service, so is of more 
probative value than the more recent assertions made many years 
after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 
394 (1994) (upholding a Board decision assigning more probative 
value to a contemporaneous medical record report of cause of a 
fall than subsequent lay statements asserting different 
etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(upholding Board decision giving higher probative value to a 
contemporaneous letter the veteran wrote during treatment than to 
his subsequent assertion years later).  

Moreover, while his service records document trauma to the head 
in a 1965 fall, the Veteran did not report any headaches and 
there is no documentation of treatment for headaches at that time 
or at any time thereafter during service.  The STRs also show 
abdominal tenderness after the 1965 fall, but again, there was no 
diagnosis or treatment for gastrointestinal issues or hernia 
thereafter.  

The post-service medical evidence does not reflect complaints or 
treatment related to gastrointestinal problems or hernia for 15 
years following active service, or to migraines for nearly 30 
years following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service (1969) and 
initial reported symptoms related to gastrointestinal problems in 
1984 (a 15 year gap) and headaches in approximately 1997 (nearly 
a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

Next, when the Veteran sought to establish medical care at 
Kettering Hospital after service in 1984 and with VA in 1997, he 
did not report the onset of gastrointestinal problems, hernia, or 
migraines during or soon after service, or even indicate that the 
symptoms were of longstanding duration.  Indeed, he stated that 
the headaches began in April 1997 while he was participating in a 
PTSD program.   

Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

Further, the Veteran filed a VA disability compensation claim for 
service connection for a back disorder related to the same 1965 
fall in 1985, but did not claim service connection for a hernia 
or headaches, or make any mention of any gastrointestinal or 
migraine symptomatology.  While not dispositive, this suggests 
that he did not equate those disorders with service at that time.

Next, throughout the VAMC treatment records, the Veteran reported 
the onset of migraine symptoms to different times.  Specifically, 
when he first sought treatment for headaches in 1997, he stated 
they had begun earlier that year.  In February 2003, he stated he 
had had headaches for over 30 years.  Then, in February 2004, he 
stated the headaches had been present for 10 years.  Later that 
month, he said he had experienced the headaches since active 
service.    

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation and just after the fall in 1965, the absence of 
complaints or treatment for years after service, his failure to 
file a claim for service connection for a hernia or migraines 
along with his 1985 claim for a back disorder that originated 
from the same 1965 in-service fall, and his own previous 
histories of onset of symptoms given after service.  

For these reasons, the Board finds that the weight of the lay and 
medical evidence is against a finding of continuity of symptoms 
since service separation.  Moreover, the only competent medical 
nexus opinion related to his migraines - that of the July 2005 VA 
examiner - is not favorable.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for migraine headaches 
and a gastrointestinal disorder, the benefit-of-the-doubt 
doctrine is inapplicable and the claims are denied. 

Entitlement to TDIU

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows that 
the Veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his or her education and 
occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
VA Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment because of 
economic circumstances is not enough.  A high rating in itself is 
a recognition that the impairment makes it difficult to obtain 
and keep employment.  

The question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can find employment.  As noted, consideration may not be 
given to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran contends that he is unable to secure 
gainful employment due to his service-connected PTSD and back 
disability.  His contention is supported by his previous employer 
and the SSA.  

Specifically, the Veteran's previous employer wrote in a January 
1998 letter that his back disability and his PTSD symptoms made 
it difficult for him to perform his job responsibilities.  
Additionally, the psychologist who conducted a Functional 
Capacity Assessment for purposes of SSA benefits with regard to 
PTSD opined that the Veteran was not capable of performing 
simple, repetitive tasks over the course of a normal work week at 
that time in March 2003.  

Moreover, a Medical Disability Adjudicator determined that the 
Veteran would be unable to participate in more than sedentary and 
light type of work based on his back disability, COPD, and 
psychiatric problems.     

Currently, the Veteran has been awarded the following disability 
evaluations:  50 percent effective from July 1, 1997, for PTSD; 
and 30 percent effective from September 26, 2002, for residuals 
of a compression fracture of T12 with scoliosis and sciatica.  
These awards have resulted in a combined service-connected 
disability rating of 70 percent, effective from September 26, 
2002.  

Therefore, the Veteran has met the threshold criteria for 
schedular consideration for a grant of TDIU under 38 C.F.R. 
§ 4.16(a) from September 26, 2002, in that he has a combined 
rating of at least 70 percent, with at least one disability rated 
at 40 percent or greater.

Based on the foregoing, the Board finds that the evidence of 
record demonstrates that service-connected disabilities - namely, 
PTSD and residuals of a compression fracture of T12 - have 
rendered the Veteran unable to secure and follow substantially 
gainful employment.  Accordingly, the Board finds that a TDIU is 
warranted.

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, with regard to the Veteran's hernia and migraine claims, 
the VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in February 2003 and December 2004 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating , as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the hernia and 
migraine issues on appeal.  

Therefore, adequate notice with regard to the Veteran's hernia 
and migraine claims was provided to the Veteran prior to the 
transfer and certification of his case to the Board and complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

With regard to the Veteran's increased rating claims, a letter 
satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) 
was sent to the Veteran in October 2002, prior to the initial RO 
decision that is the subject of this appeal.  The letter informed 
him of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in April 2006.  Any questions as 
to the appropriate effective date to be assigned are moot as the 
claims have been denied. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify with 
regard to either the Veteran's service connection or increased 
rating claims.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records, treatment 
records from the Bay Pines VAMC, and private treatment records.  

Moreover, following a February 2008 remand by this Board, the RO 
obtained the Veteran's Social Security Administration (SSA) 
records.  In this regard, the Board finds that its February 2008 
remand directives have been completed.  Further, he submitted 
statements from his previous employer and family members.

	Next, specific medical opinions pertinent to the issues on appeal 
were obtained in December 2002, July 2005, December 2005, and 
January 2006.  The Board finds that the examinations were 
adequate for evaluation purposes.  Specifically, the examiners 
reviewed the claims file, interviewed the Veteran, and conducted 
a physical examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  
	
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a compression fracture of T12 is denied.

A separate 10 percent evaluation, but no more, for the neurologic 
manifestations of the T12 compression fracture into the left 
lower extremity is granted, subject to the law and regulations 
governing the award of monetary benefits. 

Service connection for migraine headaches is denied.  

Service connection for an acquired psychiatric disorder, claimed 
as depression and/or dysthymic disorder as due to service-
connected disability, is granted.

Service connection for a gastrointestinal disorder, claimed as 
hiatal hernia, is denied.  

A TDIU is granted.


REMAND

As discussed in the Introduction, the RO denied entitlement to 
service connection for COPD in an August 2005 rating decision.  
In March 2006, the Veteran indicated that he was filing a claim 
for clear and unmistakable error (CUE) for COPD.  

The Board construes the March 2006 correspondence as a notice of 
disagreement because there can be no CUE claim unless the rating 
decision is final.  See 38 C.F.R. § 3.105(a) (decisions which are 
final and binding will be accepted as correct in the absence of 
clear and unmistakable error) (emphasis added).     

The Board notes the Veteran has not been furnished a Statement of 
the Case which addresses the issue of whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for COPD.  In such cases, under judicial 
precedent, the appellate process was initiated by the NOD, and 
the Veteran is entitled to an SOC on the issue.  See Pond v. 
West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disorder must be 
remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with a 
statement of the case addressing the issue of 
whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for chronic obstructive 
pulmonary disorder.  He should be advised that a 
timely substantive appeal will be necessary to 
perfect the appeal to the Board.  The RO should 
also assure that all VCAA notice and assistance 
requirements are satisfied.

2.  If, and only if, the appellant perfects his 
appeal as to this issue is the issue to be 
returned to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


